EXHIBIT 10.1
[thinkingarglogo.jpg]
 
Arby’s Restaurant Group, Inc.
1155 Perimeter Center West
Atlanta, Georgia 30338
 
 
May 11, 2010
Ms. Hala Moddelmog
4484 E Conway Drive, Northwest
Atlanta, Georgia 30327


 
Dear Hala:
 
As we have discussed, it is with great pleasure that we hereby confirm your
employment as President of Arby’s Restaurant Group, Inc., (“Arby’s”) on the
terms and conditions set forth in this letter agreement and in the attached term
sheet (the “Term Sheet”), which Term Sheet is hereby incorporated herein by
reference. This letter agreement sets forth our amended and restated
understanding effective as of
 
May 20, 2010, (the “Effective Date”). You will report to the Chief Executive
Officer of Wendy’s/Arby’s Group, Inc. (“Wendy’s/Arby’s”) and your duties will be
performed primarily at the corporate headquarters of Arby’s in Atlanta, Georgia.
 
1.           Term. The term of your employment hereunder shall continue until
the second anniversary of the Effective Date; provided, however, that the term
of your employment hereunder shall automatically be extended for additional one
year periods on the second anniversary of the Effective Date and each
anniversary thereafter (collectively, the “Employment Term”) unless either party
delivers to the other, at least one hundred twenty (120) days prior to the
expiration of the Employment Term, written notice of such party’s desire to
allow the Employment Term to expire. Your employment hereunder shall terminate
as of the earlier of (a) the expiration of the Employment Term or (b) upon a
termination of your employment (i) by Arby's “without cause” (ii) for “cause” or
(iii) by you due to a “Triggering Event” (each term as hereinafter defined).
 
2.           Termination Without Cause or due to a Triggering Event.
 
(a)           In the event your employment is terminated by Arby's “without
cause” (as hereinafter defined) or by you due to a “Triggering Event” (as
hereinafter defined):
 
(i)           Arby's shall, commencing on the date of such termination of
employment, pay to you an amount (the “First Year Payment”) equal to the sum of
(I) your annual base rate of salary in effect as of the effective date of such
termination and (II) an amount equal to your annual cash bonus, if any, for the
year prior
 


 0830d.DOC AN-CMcG 051110
 
1

--------------------------------------------------------------------------------

 


to the year in which your employment is terminated, payable in semi-monthly
installments for a period of twelve (12) months;
 
(ii)           Arby's shall, commencing twelve (12) months after the effective
date of such termination of your employment, pay to you an amount equal to your
annual base rate of salary in effect as of the effective date of such
termination, payable in semi-monthly installments for an additional period of
twelve (12) months (the “Second Year Payment Period”); provided, however, that
if you have secured employment or are providing consulting services prior to or
during the Second Year Payment Period, such semi-monthly payments required to be
made to you by Arby's during the Second Year Payment Period will be offset by
compensation you earn from any such employment or services during the Second
Year Payment Period;
 
(iii)           Arby's shall, at the same time bonuses are paid to its
executives, pay to you a lump sum amount equal to the annual bonus which would
be payable to you based on actual performance multiplied by a fraction, the
numerator of which is the number of days from January 1 of the year in which
your employment terminated through the date of such termination and the
denominator of which is 365 (the “Pro Rata Bonus”);
 
(iv)           at your election you will be entitled to continue your coverage
under all health and medical insurance policies maintained by Arby's for
eighteen (18) months following the termination of your employment, in
fulfillment of Arby's obligations to you under Section 4980B of the Code or
under Part 6 of Title I of the Employee Retirement Income Security Act of 1974,
as amended, the cost of such coverage to be paid by you;
 
(v)           Arby's shall pay you a lump sum cash payment of $25,000, provided
such amount shall increase by 10% on the second anniversary of the Effective
Date, provided you are still employed on such date; and
 
(vi)           you will automatically become vested in that number of
outstanding unvested stock options granted to you by Arby's, if any, in which
you would have been vested if you had remained employed by Arby's through the
date which is the earlier of (x) the second anniversary of the Effective Date or
(y) the last day of the Second Year Payment Period and any stock options that
would have remained unvested as of such date shall be automatically forfeited as
of the date of your termination, and each vested stock option must be exercised
within the earlier of (I) one (1) year following your termination or (II) the
date on which such
 


 0830d.DOC AN-CMcG 051110
 
2

--------------------------------------------------------------------------------

 


 stock option expires (including upon expiration of the options in a going
private transaction).
 
(b)           A termination by Arby's “without cause” shall mean the termination
of your employment by Arby's for any reason other than those reasons set forth
in clauses (i)-(ix) of paragraph 4 of this letter agreement.
 
(c)           The payment of any monies and provision of any benefits payable to
you pursuant to this paragraph 2 are conditioned upon and subject to your
execution of a release in substantially the form set forth in Exhibit 1 hereto
which has become effective and nonrevocable in accordance with its terms (the
“Release”). You acknowledge that the signed Release is required to be provided
to Arby's not later than fifty-two (52) days following your termination of
employment. The payments under 2(a)(v) will be made five (5) business days after
the Release has become effective and nonrevocable.
 
(d)           For purposes of this letter agreement, “Triggering Event” shall
mean:
 
(i)           a material reduction in your responsibilities as President of
Arby's;
 
(ii)           a requirement that you report to any person other than the
President and Chief Executive Officer of Wendy’s/Arby’s or the Board of
Directors of Wendy’s/Arby’s (the “Board”);
 
(iii)           a reduction in your then current base salary (as described in
the Term Sheet) or target bonus percentage (as described in the Term Sheet); or
 
(iv)           without your consent, relocation to a work situs not in the
Atlanta, Georgia greater metropolitan area; provided that a Triggering Event
shall only be deemed to have occurred if, no later than thirty (30) days
following the time you learn of the circumstances constituting a Triggering
Event, you provide a written notice to Wendy’s/Arby’s containing reasonable
details of such circumstances and within thirty (30) days following the delivery
of such notice to Wendy’s/Arby’s, Wendy’s/Arby’s has failed to cure such
circumstances. Additionally, you must terminate your employment within six (6)
months of the initial occurrence of the circumstances constituting a Triggering
Event for such termination to be a Triggering Event.
 
(e)           If your employment is terminated at the expiration of the
Employment Term as a result of Wendy’s/Arby’s delivery of at least 120 days
advance written notice of its desire to allow the Employment Term to
 


 0830d.DOC AN-CMcG 051110
 
3

--------------------------------------------------------------------------------

 


expire in accordance with Section 1 of this letter agreement, then Arby's shall
pay you as severance:
 
(i)           not less than eight (8) months of your then current base salary;
and
 
(ii)          the Pro Rata Bonus, provided that you continue to work for Arby's
during such 120 day period to the extent requested to do so by Wendy’s/Arby’s.
 
Such payments, if any, under clause (i) shall be payable in consecutive
semi-monthly installments beginning immediately after the expiration of the
Employment Term and the Pro Rata Bonus, shall be paid at the same time bonuses
are paid to Arby's executives.
 
3.           Treatment of Stock Options on Termination due to Disability. In the
event your employment is terminated by Arby's due to “Disability” (as
hereinafter defined), (notwithstanding that Disability is treated as a
termination for cause) you will automatically become vested in all of your
outstanding unvested stock options granted to you by Arby's, and each vested
stock option must be exercised within the earlier of (a) one (1) year following
your termination or (b) the date on which such stock option expires (including,
upon expiration of the options in a going private transaction).
 
4.           Cause. For purposes of this agreement, “cause” means:
 
(a)           commission of any act of fraud or gross negligence by you in the
course of your employment hereunder that, in the case of gross negligence, has a
material adverse effect on the business or financial condition of Arby's or any
of its affiliates;
 
(b)           willful material misrepresentation at any time by you to the
President and Chief Executive Officer of Wendy’s/Arby’s or the Board;
 
(c)           voluntary termination by you of your employment (other than on
account of a Triggering Event) or the willful failure or refusal to comply with
any of your material obligations hereunder or to comply with a reasonable and
lawful instruction of the President and Chief Executive Officer of
Wendy’s/Arby’s or the Board;
 
(d)           engagement by you in any conduct or the commission by you of any
act that is, in the reasonable opinion of the Board, materially injurious or
detrimental to the substantial interest of Arby's or any of its affiliates;
 
(e)           your indictment for any felony, whether of the United States or
any state thereof or any similar foreign law to which you may be subject;
 


 0830d.DOC AN-CMcG 051110
 
4

--------------------------------------------------------------------------------

 


(f)           any failure substantially to comply with any written rules,
regulations, policies or procedures of Arby's furnished to you that, if not
complied with, could reasonably be expected to have a material adverse effect on
the business of Arby's or any of its affiliates;
 
(g)           any willful failure to comply with Arby's policies regarding
insider trading;
 
(h)           your death; or
 
(i)           your inability to perform all or a substantial part of your duties
or responsibilities on account of your illness (either physical or mental) for
more than ninety (90) consecutive calendar days or for an aggregate of 150
calendar days during any consecutive nine (9) month period (“Disability”).
 
5.           Return of Property. Upon any termination of your employment with
Arby's, you will promptly return to Arby's all property provided to you and
owned by Arby's or any of its affiliates, including, but not limited to, credit
cards, computers, personal data assistants, automobiles, cell phones and files.
 
6.           Noncompete/Nonsolicitation/Employee No-Hire.
 
(a)           You acknowledge that as Arby's President you will be involved, at
the highest level, in the development, implementation, and management of Arby's
business strategies and plans, including those which involve Arby's finances,
marketing and other operations, and acquisitions and, as a result, you will have
access to Arby's most valuable trade secrets and proprietary information. By
virtue of your unique and sensitive position, your employment by a competitor of
Arby's represents a material unfair competitive danger to Arby's and the use of
your knowledge and information about Arby's business, strategies and plans can
and would constitute a competitive advantage over Arby's. You further
acknowledge that the provisions of this paragraph 6 are reasonable and necessary
to protect Arby's legitimate business interests.
 
(b)           In view of clause (a) above, you hereby covenant and agree that
during your employment with Arby's (except in the proper discharge of your
duties hereunder) and either (x) in the event your employment with Arby's is
terminated “without cause” or due to a Triggering Event, for a period of
twenty-four (24) months following such termination, or (y) in the event your
employment with Arby's is terminated for cause or other than due to a Triggering
Event, for a period of twelve (12) months following such termination:
 
(i)           in any state or territory of the United States (and the District
of Columbia) or any country where Arby's maintains restaurants, you will not
engage or be engaged in any capacity,
 


 0830d.DOC AN-CMcG 051110
 
5

--------------------------------------------------------------------------------

 
 
 
“directly or indirectly” (as defined below), except as a passive investor owning
less than a two percent (2%) interest in a publicly held company, in any
business or entity that is competitive with the business of Arby's or its
affiliates. This restriction includes, without limitation, (A) any business
engaged in drive through or counter food service restaurant business typically
referred to as “Quick Service” restaurants (such as Burger King, McDonald’s,
Jack in the Box, etc.), for which revenues from the sale of hamburgers,
sandwiches (including wraps) and salads represents at least 50% of total
revenues from the sales of food items (excluding beverages) and also includes
any business engaged in real estate development for such Quick Service
businesses and (B) Yum! Brands, Inc. or its brands and each of its subsidiaries.
Notwithstanding anything to the contrary herein, this restriction shall not
prohibit you from (X) accepting employment, operating or otherwise becoming
associated with a franchisee of Arby's, any of its affiliates or any subsidiary
of the foregoing, but only in connection with activities associated with the
operation of such a franchise or activities that otherwise are not encompassed
by the restrictions of this paragraph, subject to any confidentiality
obligations contained herein, or (Y) accepting employment, operating or
otherwise becoming associated with a “Quick-Service” restaurant business of a
brand that has less than 100 outlets system-wide (including both franchised
outlets and franchisor-operated outlets);
 
(ii)           you will not, directly or indirectly, without Arby's prior
written consent, hire or cause to be hired, solicit or encourage to cease to
work with Arby's or any of its subsidiaries or affiliates, any person who is at
the time of such activity, or who was within the six (6) month period preceding
such activity, an employee of Arby's or any of its subsidiaries or affiliates at
the level of director or any more senior level or a consultant under contract
with Arby's or any of its subsidiaries or affiliates and whose primary client is
such entity or entities; and
 
(iii)           you will not, directly or indirectly, solicit, encourage or
cause any franchisee or supplier of Arby's or any of its subsidiaries or
affiliates to cease doing business with Arby's or subsidiary or affiliate, or to
reduce the amount of business such franchisee or supplier does with Arby's or
such subsidiary or affiliate.
 
(c)           For purposes of this paragraph 6, “directly or indirectly” means
in your individual capacity for your own benefit or as a shareholder, lender,
partner, member or other principal, officer, director, employee, agent or
consultant of or to any individual, corporation,
 


 0830d.DOC AN-CMcG 051110
 
6

--------------------------------------------------------------------------------

 


partnership, limited liability company, trust, association or any other entity
whatsoever; provided, however, that you may own stock in Arby's and may operate,
directly or indirectly, Arby's restaurants as a franchisee without violating
paragraphs 6(b)(i) or 6(b)(iii).
 
(d)           If any competent authority having jurisdiction over this paragraph
6 determines that any of the provisions of this paragraph 6 is unenforceable
because of the duration or geographical scope of such provision, such competent
authority shall have the power to reduce the duration or scope, as the case may
be, of such provision and, in its reduced form, such provision shall then be
enforceable.
 
7.           Confidential Information. You agree to treat as confidential and
not to disclose to anyone other than Arby's and its subsidiaries and affiliates,
and their respective officers, directors, employees and agents, and you agree
that you will not at any time during your employment and for a period of four
years thereafter, without the prior written consent of Arby's, divulge, furnish,
or make known or accessible to, or use for the benefit of anyone other than
Arby's, its subsidiaries, and affiliates, any information of a confidential
nature relating in any way to the business of Arby's or its subsidiaries or
affiliates, or any of their respective franchisees, suppliers or distributors,
unless:
 
(a)           you are required to disclose such information by requirements of
law;
 
(b)           such information is in the public domain through no fault of
yours; or
 
(c)           such information has been lawfully acquired by you from other
sources unless you know that such information was obtained in violation of an
agreement of confidentiality.
 
You further agree that during the period referred to in the immediately
preceding sentence you will refrain from engaging in any conduct or making any
statement, written or oral that is disparaging of Arby's, any of its
subsidiaries or affiliates or any of their respective directors or officers.
Arby's agrees to instruct each then current member of the Board and each of its
then current executive officers during the period referred to in the first
sentence of this paragraph 7 to refrain from making any statement, written or
oral, that is disparaging of you, your personal reputation or your professional
competency.
 
8.           Enforcement. You agree that, in addition to any other remedy
provided at law or in equity:
 
(a)           Arby's shall be entitled to a temporary restraining order, and
both preliminary and permanent injunctive relief restraining you from violating
any of the provisions of paragraphs 6 or 7 of this letter agreement (in
recognition of the fact that damages in the event of a breach
 


 0830d.DOC AN-CMcG 051110
 
7

--------------------------------------------------------------------------------

 
 
by you of paragraphs 6 or 7 of this letter agreement would be difficult if not
impossible to ascertain and inadequate to remedy);
 
(b)           you will indemnify and hold Arby's and its affiliates harmless
from and against any and all damages or losses incurred by Arby's or any of its
affiliates (including reasonable attorneys’ fees and expenses) as a result of
any willful or reckless violation by you of any such provisions; and
 
(c)           upon any such willful or reckless violation by you, Arby's’
remaining obligations under this letter agreement, if any, shall cease (other
than payment of your base salary through the date of termination of your
employment and any earned but unpaid vacation, and other than as may otherwise
be required by law).
 
9.           Governing Law; Jurisdiction and Venue; Entire Agreement; Jury Trial
Waiver.
 
(a)           It is the intent of the parties hereto that all questions with
respect to the construction of this letter agreement and the rights and
liabilities of the parties hereunder shall be determined in accordance with the
laws of the State of Delaware, without regard to principles of conflicts of laws
thereof that would call for the application of the substantive law of any
jurisdiction other than the State of Delaware.
 
(b)           Each party irrevocably agrees for the exclusive benefit of the
other that any and all suits, actions or proceedings relating to paragraphs 6,
7, and, as it relates to paragraphs 6 and 7, paragraphs 8 and 9 of this letter
agreement (collectively, “Proceedings” and, individually, a “Proceeding”) shall
be maintained in either the courts of the State of Delaware or the federal
District Courts sitting in Wilmington, Delaware (collectively, the “Chosen
Courts”) and that the Chosen Courts shall have exclusive jurisdiction to hear
and determine or settle any such Proceeding and that any such Proceedings shall
only be brought in the Chosen Courts. Each party irrevocably waives any
objection that it may have now or hereafter to the laying of the venue of any
Proceedings in the Chosen Courts and any claim that any Proceedings have been
brought in an inconvenient forum and further irrevocably agrees that a judgment
in any Proceeding brought in the Chosen Courts shall be conclusive and binding
upon it and may be enforced in the courts of any other jurisdiction.
 
(c)           Each of the parties hereto agrees that this letter agreement
involves at least $100,000 and that this letter agreement has been entered into
in express reliance on Section 2708 of Title 6 of the Delaware Code. Each of the
parties hereto irrevocably and unconditionally agrees that, to the extent such
party is not otherwise subject to service of process in the State of Delaware,
service of process may be made on such party by pre-
 


 0830d.DOC AN-CMcG 051110
 
8

--------------------------------------------------------------------------------

 


paid certified mail with a validated proof of mailing receipt constituting
evidence of valid service sent to such party at the address set forth in this
letter agreement, as such address may be changed from time to time pursuant
hereto, and that service made pursuant to this paragraph 9(c) shall, to the
fullest extent permitted by applicable law, have the same legal force and effect
as if served upon such party personally within the State of Delaware.
 
(d)           This letter agreement contains the entire agreement among the
parties with respect to the matters covered herein and supersedes all prior
agreements, written or oral, with respect thereto. This letter agreement may
only be amended, superseded, cancelled, extended or renewed and the terms hereof
waived, by a written instrument signed by the parties hereto, or in the case of
a waiver, by the party waiving compliance.
 
(e)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
TO TRIAL BY JURY IN ANY PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE PARTIES HERETO ARISING OUT OF OR RELATED TO THIS LETTER
AGREEMENT OR ANY OTHER AGREEMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR FOR ANY COUNTERCLAIM THEREIN. THE PARTIES HERETO MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
 


10.           Arbitration. Except to the extent specifically contemplated by
paragraph 9(b) of this letter agreement, all disputes arising in connection with
your employment with Arby's (whether based on contract or tort or upon any
federal, state or local statute, including but not limited to claims asserted
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, as amended, any state Fair Employment Practices Act and/or the
Americans with Disability Act) or any rights arising pursuant to this letter
agreement shall, at the election of either you or Arby's, be submitted to
JAMS/ENDISPUTE for resolution in arbitration in accordance with the rules and
procedures of JAMS/ENDISPUTE. Either party shall make such election by
delivering written notice thereof to the other party at any time (but not later
than forty-five (45) days after such party receives notice of the commencement
of any administrative or regulatory proceeding or the filing of any lawsuit
relating to any such dispute or controversy) and thereupon any such dispute or
controversy shall be resolved only in accordance with the provisions of this
paragraph 10. Any such proceedings shall take place in Atlanta, Georgia before a
single arbitrator who shall have the right to award to any party to such
proceedings any right or remedy that is available under applicable law
(including, without limitation, ordering the losing party to reimburse the
reasonable
 


 0830d.DOC AN-CMcG 051110
 
9

--------------------------------------------------------------------------------

 
 
 
legal fees and expenses incurred by the winning party with respect to such
proceedings). The resolution of any such dispute or controversy by the
arbitrator appointed in accordance with the procedures of JAMS/ENDISPUTE shall
be final and binding. Judgment upon the award rendered by such arbitrator may be
entered in any court having jurisdiction thereof.
 
THIS PARAGRAPH 10 IS SPECIFICALLY ACKNOWLEDGED AND AGREED BY:
 
WENDY’S/ARBY’S
GROUP, INC.
 


/s/ Roland C.
Smith                                                                             /s/
Hala Moddelmog                                                   
Name: Roland C.
Smith                                                                             Hala
Moddelmog
Title: President and Chief Executive Officer
 


11.           Legal Fees. Subject to paragraph 10 above, each party shall pay
his or its own costs for any arbitration or litigation, as applicable, initiated
in connection with any disputes arising in connection with your employment with
Arby's, with the cost of the arbitrator, if applicable, to be equally divided
between the parties.
 
12.           Survivability. The provisions of paragraphs 6, 7, 8, 9, 10, 11,
12, 13, 14 and 16 shall specifically survive any termination of this letter
agreement.
 
13.           Notices. Any notice given pursuant to this letter agreement to any
party hereto shall be deemed to have been duly given when mailed by registered
or certified mail, return receipt requested, or by overnight courier, or when
hand delivered as follows:
 
If to Wendy’s/Arby’s:
 
Wendy’s/Arby’s Group, Inc.
1155 Perimeter Center West
Atlanta, Georgia 30338
Attn: General Counsel
 
If to you, at the address set forth on the first page of this letter agreement
 
or at such other address as either party shall from time to time designate by
written notice, in the manner provided herein, to the other party hereto.
 
14.           Tax Withholding. You agree that Arby's may withhold from any
amounts payable to you hereunder all federal, state, local or other taxes that
Arby's determines are required to be withheld pursuant to any applicable law or
regulation. You further agree that if the Internal Revenue Service or other
taxing authority (each, a “Taxing Authority”) asserts a liability against Arby's
for failure to withhold taxes on any payment hereunder, you will pay to Arby's
the amount determined by such Taxing
 


 0830d.DOC AN-CMcG 051110
 
10

--------------------------------------------------------------------------------

 
 
Authority (other than penalty or interest amounts unless such payment is made
after thirty (30) days of the delivery of such notice to you, in which case you
shall be responsible for such penalties and interest) that had not been withheld
within thirty (30) days of notice to you of such determination. Such notice
shall include a copy of any correspondence received from a Taxing Authority with
respect to such withholding.
 
15.           Expense Reimbursement. You will be entitled to reimbursement for
all of your reasonable and necessary business expenses, including reasonable
cell phone, travel, lodging and entertainment expenses, in accordance with
Arby's business expense reimbursement policy as in effect from time to time and
upon submission of appropriate documentation and receipts.
 
16.           Section 409A.
 
(a)           This letter agreement is intended to satisfy the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
with respect to amounts, if any, subject thereto and shall be interpreted and
construed and shall be performed by the parties consistent with such intent. If
either party notifies the other in writing that one or more or the provisions of
this letter agreement contravenes any Treasury Regulations or guidance
promulgated under Section 409A or causes any amounts to be subject to interest,
additional tax or penalties under Section 409A, the parties shall promptly and
reasonably consult with each other, in good faith to reform the provisions of
this letter agreement, as appropriate, to:
 
(i)           maintain to the maximum extent reasonably practicable the original
intent of the applicable provisions without violating the provisions of Section
409A or increasing the costs to Arby's or its affiliates of providing the
applicable benefit or payment; and
 
(ii)           to the extent possible, to avoid the imposition of any interest,
additional tax or other penalties under Section 409A upon you or Arby's.
Notwithstanding the foregoing, you shall be solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on you or for
your account in connection with this letter agreement (including any taxes and
penalties under Section 409A), and neither Arby's nor any of its affiliates
shall have any obligation to indemnify or otherwise hold you (or any
beneficiary) harmless from any or all of such taxes or penalties
 
(b)           To the extent you would otherwise be entitled to any payment or
benefit under this letter agreement, or any plan or arrangement of Arby's or its
affiliates, that constitutes a “deferral of compensation” subject to Section
409A and that if paid or provided during the six (6) months beginning on the
date of termination of your employment would
 


 0830d.DOC AN-CMcG 051110
 
11

--------------------------------------------------------------------------------

 


be subject to the Section 409A additional tax because you are a “specified
employee” (within the meaning of Section 409A and as determined by Arby's), the
payment or benefit will be paid or provided to you on the earlier of the first
day following the six (6) month anniversary of your date of termination or your
death.
 
(c)           Any payment or benefit due upon a termination of your employment
that represents a “deferral of compensation” within the meaning of Section 409A
shall be paid or provided to you only upon a “separation from service” as
defined in Treas. Reg. § 1.409A-1(h). Each payment made under this letter
agreement shall be deemed to be a separate payment for purposes of Section 409A.
Amounts payable under this letter agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation § 1.409A-1 through
A-6.
 
(d)           Notwithstanding anything to the contrary in this letter agreement
or elsewhere, any payment or benefit under this letter agreement or otherwise
that is exempt from Section 409A pursuant to Treasury Regulation §
1.409A-1(b)(9)(v)(A) or (C) (relating to certain reimbursements and in-kind
benefits) shall be paid or provided to you only to the extent that the expenses
are not incurred, or the benefits are not provided, beyond the last day of the
second calendar year following the calendar year in which your “separation from
service” occurs; and provided further that such expenses are reimbursed no later
than the last day of the third calendar year following the calendar year in
which your “separation from service” occurs. To the extent any expense
reimbursement or the provision of any in-kind benefit is determined to be
subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any expenses be reimbursed after the last day of the calendar
year following the calendar year in which you incurred such expenses, and in no
event shall any right to reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.
 


 0830d.DOC AN-CMcG 051110
 
12

--------------------------------------------------------------------------------

 


If you agree with the terms outlined above and in the Term Sheet, please date
and sign the copy of this letter agreement enclosed for that purpose and return
it to me.
 
Sincerely,


WENDY’S/ARBY’S GROUP, INC.




/s/ Roland C. Smith                                                      
Name: Roland C. Smith
Title: President and Chief Executive Officer
Agreed and Accepted as of the
11th day of May, 2010.
 
 
/s/ Hala Moddelmog                                                     
Hala Moddelmog
 
 


 0830d.DOC AN-CMcG 051110
 
13

--------------------------------------------------------------------------------

 


EMPLOYMENT TERMS SHEET
 
Hala Moddelmog
President, Arby’s Restaurant Group, Inc.
 
 
Provision
Term
Comments
Base Salary
$600,000/year
Subject to increase but not decrease, in the sole discretion of the Board.
Annual Incentive
Target annual bonus percentage equal to 85% of base salary.
Company and individual performance assessed for each fiscal year relative to
objectives agreed to in advance between executive and the Board’s Compensation
Committee. You will be eligible for a pro rated bonus for 2010.
Benefits
 
Benefits as are generally made available to other senior executives of Arby's,
including participation in health/medical and insurance programs and in car
lease/car allowance programs.
Vacation
4 weeks per year, pro rated during your first year of employment.
 
Stock Options
Initial grant of 250,000 shares
Stock options to be recommended for approval to the Compensation Committee of
the Wendy’s/Arby’s Board of Directors. Any stock option grant must be approved
by the Compensation Committee before such grant may be awarded. To be struck at
the time of other 2010 stock grants to other senior executives.



 
 


 0830d.DOC AN-CMcG 051110
 
14

--------------------------------------------------------------------------------

 


EXHIBIT 1
GENERAL RELEASE
AND COVENANT NOT TO SUE
 
TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
 
Hala Moddelmog (the “Executive”), on his/her own behalf and on behalf of his/her
descendants, dependents, heirs, executors and administrators and permitted
assigns, past and present, in consideration for the amounts payable and benefits
to be provided to the undersigned under that letter agreement dated as of May
20, 2010, (the “Employment Agreement”) between the Executive and Arby's
Restaurant Group, Inc., a Delaware corporation (the “Company”), does hereby
covenant not to sue or pursue any litigation (or file any charge or otherwise
correspond with any Federal, state or local administrative agency), arbitration
or other proceeding against, and waives, releases and discharges the Company and
its respective assigns, affiliates, subsidiaries, parents, predecessors and
successors, and the past and present shareholders, employees, officers,
directors, representatives and agents or any of them (collectively, the “Company
Group”), from any and all claims, demands, rights, judgments, defenses, actions,
charges or causes of action whatsoever, of any and every kind and description,
whether known or unknown, accrued or not accrued, that the Executive ever had,
now has or shall or may have or assert as of the date of this General Release
and Covenant Not to Sue against any member of the Company Group, including,
without limiting the generality of the foregoing, any claims, demands, rights,
judgments, defenses, actions, charges or causes of action related to employment
or termination of employment or that arise out of or relate in any way to the
Age Discrimination in Employment Act of 1967 (“ADEA,” a law that prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as
amended, and other Federal, state and local laws relating to discrimination on
the basis of age, sex or other protected class, all claims under Federal, state
or local laws for express or implied breach of contract, wrongful discharge,
defamation, intentional infliction of emotional distress, and any related claims
for attorneys’ fees and costs; provided, however, that nothing herein shall
release any member of the Company Group from any of its obligations to the
Executive under the Employment Agreement, any rights the Executive may have to
indemnification under any charter or by-laws or written indemnification
agreement (or similar documents) of any member of the Company Group or to
release any claims which may not be released as a matter of law. The Executive
further agrees that this General Release and Covenant Not to Sue may be pleaded
as a full defense to any action, suit, arbitration or other proceeding covered
by the terms hereof which is or may be initiated, prosecuted or maintained by
the Executive, his/her heirs or assigns. Notwithstanding the foregoing, the
Executive understands and confirms that he is executing this General Release and
Covenant Not to Sue voluntarily and knowingly. In addition, the Executive shall
not be precluded by this General Release and Covenant Not to Sue from filing a
charge with any relevant Federal, State or local administrative agency, but the
Executive
 


 0830d.DOC AN-CMcG 051110
 
15

--------------------------------------------------------------------------------

 
 
agrees not to participate in any such administrative proceeding (other than any
proceeding brought by the Equal Employment Opportunity Commission), and agrees
to waive the Executive’s rights with respect to any monetary or other financial
relief arising from any such administrative proceeding. For the avoidance of
doubt, nothing in this General Release and Covenant Not to Sue shall prevent the
Executive from challenging or seeking a determination in good faith of the
validity of this waiver and release under the ADEA but no other portion of this
General Release and Covenant Not to Sue.
 
In consideration for the amounts payable and benefits to be provided to the
Executive under the Employment Agreement, the Executive agrees to cooperate, at
the expense of the Company Group, with the members of the Company Group in
addition with all litigation relating to the activities of the Company and its
affiliates during the period of the Executive’s employment with the Company
including, without limitation, being available to take depositions and to be a
witness at trial, help in preparation of any legal documentation and providing
affidavits and any advice or support that the Company or any affiliate thereof
may request of the Executive in connection with such claims.
 
In furtherance of the agreements set forth above, the Executive hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right to release claims which the
Executive does not know or suspect to exist at the time of executing a release,
which claims, if known, may have materially affected the Executive’s decision to
give such a release. In connection with such waiver and relinquishment, the
Executive acknowledges that she is aware that she may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those which she now knows or believes to be true, with respect to the matters
released herein. Nevertheless, it is the intention of the Executive to fully,
finally and forever release all such matters, and all claims relating thereto
which now exist, may exist or theretofore have existed as of the date of this
General Release and Covenant Not to Sue, as specifically provided herein. The
Executive acknowledges and agrees that this waiver shall be an essential and
material term of the release contained above. Nothing in this paragraph is
intended to expand the scope of the release as specified herein.
 
This General Release and Covenant Not to Sue shall be governed by and construed
in accordance with the laws of the State of Georgia, applicable to agreements
made and to be performed entirely within such State.
 
The Executive acknowledges that he has been offered a period of time of at least
twenty-one (21) days to consider whether to sign this General Release and
Covenant Not to Sue, which he has waived, and the Company agrees that the
Executive may cancel this General Release and Covenant Not to Sue at any time
during the seven (7) days following the date on which this General Release and
Covenant Not to Sue has been signed by all parties to this General Release and
Covenant Not to Sue. In order to cancel or revoke this General Release and
Covenant Not to Sue, the Executive must deliver to the General Counsel of the
Company written notice stating that the Executive is canceling or revoking this
General Release and Covenant Not to Sue. If this General Release and Covenant
Not to Sue is timely cancelled or revoked, none of the provisions
 


 0830d.DOC AN-CMcG 051110
 
16

--------------------------------------------------------------------------------

 
 
of this General Release and Covenant Not to Sue shall be effective or
enforceable and the Company shall not be obligated to make the payments to the
Executive or to provide the Executive with the other benefits described in the
Employment Agreement and all contracts and provisions modified, relinquished or
rescinded hereunder shall be reinstated to the extent in effect immediately
prior hereto.
 
The Executive agrees that as part of the consideration for this General Release
and Covenant Not to Sue, she will not make disparaging or derogatory remarks,
whether oral or written, about the Company Group.
 
Each of the Executive and the Company acknowledges and agrees that it has
entered into this General Release and Covenant Not to Sue knowingly and
willingly and has had ample opportunity to consider the terms and provisions of
this General Release and Covenant Not to Sue. The Executive further acknowledges
that he has read the Agreement carefully, has been advised by the Company in
writing to, and has in fact consulted with an attorney, and fully understands
that by signing below he is giving up certain rights which he may have to sue or
assert a claim against any of the Company Group, as described above.
 
IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Covenant Not to Sue to be executed on this _____day of __________, ____.
 
 
 
                    ___________________________________
Hala Moddelmog                                                  


WENDY’S/ARBY’S GROUP, INC.






 
By:
 _______________________________    

 
Name:

 
Title:



 


 0830d.DOC AN-CMcG 051110
 
17

--------------------------------------------------------------------------------

 

